      Case 1:19-cv-00034-SPW-TJC Document 1 Filed 04/04/19 Page 1 of 6



Jean E. Faure (jfaure@faureholden.com)
Jason T. Holden (jholden@faureholden.com
FAURE HOLDEN ATTORNEYS AT LAW, P.C.
1314 Central Avenue
P.O. Box 2466
Great Falls, MT 59403
Phone: (406) 452-6500
Facsimile: (406) 452-6503

Theodore J. Waldeck (Pro Hac pending)
Waldeck Law Firm P.A.
121 South Eighth Street, Suite 1400
Minneapolis, Minnesota 55402
Telephone: (612) 375-1550
Facsimile: (612) 375-0647
Attorneys for Defendant


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

SAGE FINANCIAL PROPERTIES, LLC, )
and HORIZON PROPERTIES, INC.,   )                No. _________________
                                )
                  Plaintiffs,   )                PETITION AND NOTICE
                                )                OF REMOVAL
v.                              )
                                )
FIREMAN’S FUND INSURANCE        )
COMPANY,                        )
                                )
                  Defendant.    )

TO: Plaintiffs Sage Financial Properties, LLC and Horizon Properties, Inc.
    c/o Gerry P. Fagan and Adam J. Tunning
    Moulton Bellingham, P.C.
    27 North 27th Street, Suite 1900
    Billings, Montana 59103-2559
      Case 1:19-cv-00034-SPW-TJC Document 1 Filed 04/04/19 Page 2 of 6



      Montana Seventh Judicial District Court
      300 12th Avenue N.W.
      Sidney, Montana 59270

      PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332 and 1446,

Defendant Fireman’s Fund Insurance Company, by and through its undersigned

counsel, hereby files this Notice of Removal to remove this civil action from the

Montana Seventh Judicial District Court, Richland County where it is currently

pending as Cause No. DV-19-27 to the United States District Court for the District

of Montana, Billings Division.

                                 BACKGROUND

      On February 28, 2019, an action was commenced in the Montana Seventh

Judicial District Court, Richland County, entitled Sage Financial Properties, LLC

and Horizon Properties, Inc. v. Fireman’s Fund Insurance Company, as Cause No.

DV-19-27. On March 15, 2019, Fireman’s Fund Insurance Company received

notice of the Summons and Complaint by process server in the aforementioned

action. Pursuant to 28 U.S.C. § 1446(a), a copy of the Summons and Complaint are

attached hereto as Exhibits 1 and 2. A copy of the Service of Process is attached

hereto as Exhibit 3.

      Plaintiffs assert in their Complaint two causes of action under theories of

Breach of Contract and violation of the Montana Unfair Trade Practices Act.

Plaintiffs’ claims are premised upon policies of insurance that each Plaintiff
         Case 1:19-cv-00034-SPW-TJC Document 1 Filed 04/04/19 Page 3 of 6



maintained with Defendant; each policy had effective dates of June 14, 2014 to

June 14, 2016. Plaintiffs reported losses to Defendant as a result of a June 30, 2015

hail storm. Defendant timely responded to, investigated, and provided all available

and appropriate coverage for those claims.

         Plaintiffs participated in Defendant’s investigation of their claims, agreed to

the determination on the extent of damage resulting from the storm, agreed to the

scope of repairs, and accepted coverage and payment of repairs for the same.

Plaintiffs then notified Defendant of new damages in 2017, to which Defendant

promptly responded and appropriately denied coverage. This action is based on

Plaintiffs’ allegations that they discovered in the Spring of 2017 additional losses

caused by the 2015 storm and Defendant’s denial of coverage for the same.

                             GROUNDS FOR REMOVAL

         This Court has original jurisdiction over this action under 28 U.S.C. § 1332

on the grounds that complete diversity exists between Plaintiffs and Defendant and

the amount in controversy exceeds the sum of $75,000.00, exclusive of interest and

costs.

         Venue is proper in the Billings Division as this Division includes

Richland County under Rule 1.2(c)(4) of the Local Rules of Procedure of the

United States District for the District of Montana. This is a claim for breach of

contract and a violation of the Unfair Trade Practices Act. If, as here, the
      Case 1:19-cv-00034-SPW-TJC Document 1 Filed 04/04/19 Page 4 of 6



Defendant is a foreign entity and does not reside in Montana, venue for breach of

contract is proper in “the county in which the contract was to be performed.”

Mont. Code Ann. §25-2-118(2) and §25-2-121(1)(b). Venue for a tort action is

“the county where the tort was committed” or “the county in which the plaintiff(s)

resides.” Mont. Code Ann. §§ 25-2-118(2); 25-2-122(3).

I.    The Amount in Controversy Exceeds $75,000.00.

      In general, a defendant may remove to federal court any civil action brought

in state court where the parties are citizens of different states and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs. See 28 U.S.C. §§

1332(a)(1), 1441(a).

      Plaintiffs’ Complaint seeks an award of damages in an amount “to be

determined at trial.” Specifically, Plaintiffs allege they have incurred damages in

the amounts of $11,559.79, “over $60,000”, and “significant interior damages to

the premises as the 2018-2019 winter approached.” In addition, Plaintiffs’

Complaint seeks an award of punitive damages. Although Plaintiffs’ Complaint

does not state a definitive amount of damages, it requests undetermined property

damage, compensatory damages, and attorney fees and costs.

      The amount in controversy is well over the jurisdictional amount of

$75,000.00. Therefore, this matter may properly be removed to this Court.

//
       Case 1:19-cv-00034-SPW-TJC Document 1 Filed 04/04/19 Page 5 of 6



II.    Complete Diversity of Citizenship Exists between Plaintiffs and
       Defendant.

       Plaintiff Sage Financial Properties, LLC is a Montana limited liability

company with its principal place of business located in the State of Montana.

Plaintiff Horizon Properties, Inc. is a Montana corporation with its principal place

of business located in the State of Montana. Defendant Fireman’s Fund Insurance

Company is a California corporation with its principal place of business located in

Chicago, Illinois. Accordingly, complete diversity exists and this Court has

jurisdiction pursuant to 28 U.S.C. § 1332(a) because Plaintiffs and Defendant are

citizens of different states.

III.   Defendant’s Notice of Removal is Timely.

       This Notice of Removal is timely. 28 USC § 1446(b) requires a Notice of

Removal to be filed “within 30 days after the receipt by the defendant, through

service or otherwise, of a copy of the initial pleading setting forth the claim for

relief upon which such action or proceeding is based.” Defendant received notice

of the Summons and Complaint on March 15, 2019. Accordingly, Defendant’s

receipt of the initial pleadings is within 30 days of filing this Notice of Removal.

       WHEREFORE, Defendant Fireman’s Fund Insurance Company

accordingly requests that the above-entitled action be removed from the Montana

Seventh Judicial District Court, Richland County where it is currently pending as
      Case 1:19-cv-00034-SPW-TJC Document 1 Filed 04/04/19 Page 6 of 6



Case No. DV-19-27 to the United States District Court for the District of Montana,

Billings Division.

      Dated this 4th day of April, 2019.

                          BY: /s/ Jean E. Faure
                              Jean E. Faure
                              FAURE HOLDEN ATTORNEYS AT LAW, P.C.
                              Attorneys for Defendant Fireman’s Fund Insurance
                              Company


                         CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on the 4th day of April, 2019, I electronically
filed the foregoing document, with the U.S. District Court, and served the same by
United States Mail on counsel of record listed below.

Gerry P. Fagan
Adam J. Tunning
Moulton Bellingham PC
P.O. Box 2559
Billings, MT 59103-2559

                          BY: /s/ Jean E. Faure
                              Jean E. Faure
                              FAURE HOLDEN ATTORNEYS AT LAW, P.C.
                              Attorneys for Defendant Fireman’s Fund Insurance
                              Company
